Citation Nr: 0805215	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
replacement of the first metatarsophalangeal joint, right 
foot, with a history of bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1980 until July 
1983, and from August 1990 until August 1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran and her spouse provided at testimony at an August 
2007 hearing before the undersigned in Washington, DC.  At 
that time, a second issue, of entitlement to an initial 
rating in excess of 10 percent for left bunionectomy, was 
noted as being on appeal, and testimony was taken on that 
apparent issue; however, closer review of the procedural 
record reveals that there was in fact no appeal of the 
initial 10 percent rating assigned in an October 2006 rating 
decision following the grant of service connection for a left 
bunionectomy.  The October 2006 rating decision also assigned 
a temporary 100 percent evaluation based on surgical or other 
treatment requiring convalescence, effective February 15, 
2001, until July 1, 2001, at which time the 10 percent rating 
again took effect.  No communication of record constitutes a 
notice of disagreement with the October 2006 rating decision.  
See 38 C.F.R. § 20.201 (2007).  For this reason, and 
notwithstanding the fact that the Board took testimony, the 
issue of entitlement to an initial rating in excess of 10 
percent for left bunionectomy is not on appeal before the 
Board, and the Board is without jurisdiction to adjudicate 
that issue.  The Board notes that April 2007 and May 2007 
communications from the veteran reference the left bunion.  
It is unclear whether the veteran would like to raise an 
increased rating claim for service-connected left 
bunionectomy.  Accordingly, that matter is referred back to 
the RO for appropriate action.   

The Board also observes that, with respect to the service-
connected right foot disability on appeal, a temporary total 
rating is in effect for the periods between July 17 2001 to 
October 1, 2001, and from March 24, 2005, until May 1, 2005.  

Finally, additional evidence was received in August 2007, 
after certification of the appeal to the Board.  Such 
evidence was accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.   


FINDING OF FACT

Throughout the initial rating period, the veteran's right 
foot disability has been productive of complaints of pain and 
swelling; objectively, the evidence reveals no more than 
moderate foot injury, with no objective evidence of 
additional functional limitation due to pain, weakness, 
fatigability or incoordination.


CONCLUSION OF LAW

The criteria for to an initial rating in excess of 10 percent 
for replacement of the first metatarsophalangeal joint, right 
foot, with a history of bunionectomy, have not been met for 
any period of the claim.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5280, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the United States Court of Appeals 
for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of her claim are of record, including testimony provided at 
an August  2007 hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  In summation, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Higher Initial Rating Right Foot Disability

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet. App. 49 
(1990).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for a right foot disability is 
an appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Aside from two periods during which a temporary total rating 
was assigned, the veteran's right foot disability has been 
evaluated as 10 percent disabling throughout the rating 
period on appeal.  Such rating is pursuant to Diagnostic Code 
5280.  Under that Diagnostic Code 5284, a 10 percent rating 
applies for unilateral hallux valgus, operated with resection 
of the metatarsal head, or for severe unilateral hallux 
valgus, if equivalent to amputation of the great toe.  The 10 
percent rating is the maximum available benefit under 
Diagnostic Code 5284.  38 C.F.R. § 4.71a. 

Diagnostic Code 5280 does not afford a rating in excess of 10 
percent.  Therefore, Diagnostic Code 5280 cannot serve as a 
basis for a higher initial rating here.  38 C.F.R. § 4.71a. 

The Board has considered whether any alternate Diagnostic 
Codes could serve as a basis for an increased rating here.  
In this regard, Diagnostic Code 5284, for foot injuries, 
appears to be applicable here.  Under Diagnostic Code 5284, a 
10 percent rating applies for moderate foot injuries.  In 
order to achieve the next-higher 20 percent rating, the 
evidence must show moderately severe foot injuries.  
38 C.F.R. § 4.71a. 

In the present case, VA examination in October 2001 revealed 
an enlarged right great toe.  The veteran could move all toes 
on the right foot other than the great toe.  VA x-ray studies 
conducted in November 2004 show soft tissue swelling in the 
right foot.

The veteran underwent right foot surgery in March 2005.  A 
March 2005 clinical record prior to the surgery revealed that 
dorsiflexion of the hallux was limited to 10 degrees, with 
pain at the end of motion.  VA outpatient treatment reports 
following that procedure, dated in March 2005 and April 2005, 
reveal complaints of right foot pain.  An April 2005 report 
indicated that the veteran ambulated with a cane.  
Objectively, there was good painless motion at the first 
metatarsophalangeal joint.  There was minimal swelling and no 
redness.  

The veteran had a VA examination in September 2006.  At that 
time, there was an unusual shoe wear pattern indicative of 
abnormal weight bearing.  The veteran reported right foot 
pain while standing and walking.  She also endorsed symptoms 
of swelling, heat, redness and stiffness.  She denied 
weakness or fatigability.  Objectively, there was no evidence 
of painful motion, swelling, tenderness, instability, or 
weakness.  

The Board finds that the competent evidence, as detailed in 
pertinent part above, does not demonstrate a disability 
picture most nearly approximated by the next-higher 20 
percent rating (for moderately severe foot injuries) under 
Diagnostic Code 5284  for any portion of the rating period in 
question.  In so finding, it is noted that in evaluating 
musculoskeletal disabilities, the Board must also consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The September 2006 VA examination indicates that the 
right foot disability has not resulted in additional 
functional limitation.  Indeed, there was no evidence of 
painful motion, swelling, tenderness, instability, or 
weakness in September 2006, nor is such additional functional 
limitation demonstrated elsewhere in the record.    

The Board acknowledges the veteran's hearing testimony 
provided in August 2007.  At that time, the veteran explained 
that her right foot disability caused balance problems.  She 
added that it was painful to put pressure on her foot.  She 
endorsed pain shooting up from her right foot to her knee.  
She added that she was basically confined to a wheelchair or 
scooter.  She used a cane for shorter distances, such as a 
trip to the bathroom.  The veteran also stated that she had 
no motion in the right foot.  She added that her right great 
toe was fused to the adjacent toe.  

While recognizing the veteran's subjective complaints, the 
objective findings of record, as previously detailed, show no 
more than moderate right foot injury.  As such, a higher 
rating than 10 percent is not warranted under Diagnostic Code 
5284.  Moreover, it is noted that the veteran is also in 
receipt of a separate 10 percent rating for right foot 
Achilles' tendonitis, which already contemplates some of the 
symptomatology reported at the hearing.  In this vein, the 
Board notes that the evaluation of the same disability under 
various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, is to be avoided.  
38 C.F.R. § 4.14.

The Board also calls attention to Diagnostic Code 5171, which 
affords a 30 percent rating for great toe amputation with 
removal of the metatarsal head.  However, in the present case 
there has been no amputation of the right great toe, nor does 
the objective evidence reveal disability comparable 
therewith.  Accordingly, a higher evaluation is not warranted 
under Diagnostic Code 5171.  There are no other relevant and 
applicable Diagnostic Codes.  38 C.F.R. § 4.71a. 

The Board realizes that the evidence shows heightened 
symptomatology between July and October 2001, and between 
March 2005 and May 2005.  However, such increased symptoms 
have already been reflected in temporary total ratings in 
effect during those periods.  Such symptomatology dos not 
justify higher ratings outside these time periods.  

In conclusion, throughout the rating period in question, and 
aside from periods of temporary total ratings, the evidence 
does not support an evaluation in excess of 10 percent for 
the veteran's right foot disability for any time during the 
initial rating period.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the 


assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.


ORDER
 
An initial rating in excess of 10 percent for replacement of 
the first metatarsophalangeal joint, right foot, with a 
history of bunionectomy, for the entire period of initial 
rating claim, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


